   Case: 3:16-cv-50310 Document #: 120 Filed: 05/24/19 Page 1 of 3 PageID #:1063



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 NATIONAL INSTITUTE OF FAMILY
 AND LIFE ADVOCATES, et al.,

                 Plaintiffs,                             Case No. 16-50310

        v.                                               Hon. Rebecca R. Pallmeyer

 BRYAN A. SCHNEIDER,                                     Magistrate Judge Lisa A. Jensen

                 Defendant.

 RONALD L. SCHROEDER, et al.,

                 Plaintiffs,
                                                         Case No. 17-cv – 04663
        v.
                                                         Hon. Rebecca R. Pallmeyer
 BRYAN A. SCHNEIDER,
                                                         Magistrate Judge Lisa A. Jensen
                 Defendant.


                       AGREED SCHEDULE FOR SIX DEPOSITIONS


       Pursuant to the Court’s May 17, 2019 order, the parties submit the following agreed

schedule for the six depositions granted by the Court:


             1. Sarah VanDerLip on August 20, 2019

             2. Vivian Maly on August 22, 2019

             3. Susan Wilson on September 10, 2019

             4. Judy Cocks on September 12, 2019

             5. Kathy Lesnoff on September 18, 2019

             6. Dr. Ronald Schroeder on September 19, 2019



                                                 1
   Case: 3:16-cv-50310 Document #: 120 Filed: 05/24/19 Page 2 of 3 PageID #:1064




                                    Respectfully submitted,

 For NIFLA Plaintiffs:                            For Defendant:

 /s/ Elissa M. Graves                             /s/ Sarah Gallo
 Elissa M. Graves (admitted pro hac vice)         Sarah Gallo
 Kevin H. Theriot (admitted pro hac vice)         Lauren Barski
 Alliance Defending Freedom                       Matthew Chimienti
 15100 N. 90th Street                             Elizabeth Morris
 Scottsdale, AZ 85260                             Special Litigation Bureau
 480.444.0020                                     Assistant Attorneys General
 480.444.0028 (fax)                               100 W. Randolph St., 11th Fl.
 egraves@ADFlegal.org                             Chicago, Illinois 60601
 ktheriot@ADFlegal.org                            312-814-8309
                                                  312-814-3422
 Noel W. Sterett, Bar No. 6292008                 312-814-8570
 Dalton & Tomich PLC                              312-814-3909
 504 N. State St.                                 sgallo@atg.state.il.us
 Belvidere, IL 61008                              lbarski@atg.state.il.us
 815.986.8050                                     mchimienti@atg.state.il.us
 nsterett@daltontomich.com                        emorris@atg.state.il.us

 Counsel for NIFLA Plaintiffs                     Counsel for Defendant

/s/Thomas Olp
Thomas Brejcha
Thomas Olp
Thomas More Society
19 South LaSalle St. Suite 603
Chicago, IL 60603
(312) 782-1680
tolp@thomasmoresociety.org

Counsel for Schroeder Plaintiffs




                                              2
  Case: 3:16-cv-50310 Document #: 120 Filed: 05/24/19 Page 3 of 3 PageID #:1065



                           CERTIFICATE OF SERVICE


    The undersigned attorney certifies that copies of this AGREED SCHEDULE FOR SIX
DEPOSITIONS was served upon all counsel of record via ECF on May 24, 2019.




                                            /s/Sarah J. Gallo
                                            Sarah J. Gallo
                                            Assistant Attorney General




                                        3
